
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(s)


SECOND AMENDED AND RESTATED TENET HEALTHCARE CORPORATION
2001 STOCK INCENTIVE PLAN


1.     Purpose of the Plan.

        The purpose of the Second Amended and Restated Tenet Healthcare
Corporation 2001 Stock Incentive Plan is to promote the interests of the Company
and its shareholders by strengthening the Company's ability to attract, motivate
and retain Employees, Directors, advisors and consultants of training,
experience and ability, and to provide a means to encourage stock ownership and
a proprietary interest in the Company to Directors, officers and valued
Employees of the Company and consultants and advisors to the Company upon whose
judgment, initiative, and efforts the financial success and growth of the
business of the Company largely depend.

2.     Definitions.

        (a)   "Affiliate" shall have the meaning ascribed to such term in
Rule 12b-2 of the General Rules and Regulations under the Exchange Act.

        (b)   "Annual Retainer" means the annual retainer for Directors
established by the Committee or the Board from time to time, but does not
include meeting fees and committee fees.

        (c)   "Appreciation Right" means an award made under Section 9.

        (d)   "Associate" shall have the meanings ascribed to such term in
Rule 12b-2 of the General Rules and Regulations under the Exchange Act.

        (e)   "Board" means the Board of Directors of the Company.

        (f)    "Business Unit" means any facility, region, division, group,
subsidiary or other unit within the Company that is designated by the Committee
to constitute a Business Unit.

        (g)   "Change in Control" of the Company means a Person, alone or
together with its Affiliates and Associates, becoming the beneficial owner of
20% or more of the general voting power of the Company or any Person making a
filing under Sections 13(d) or 14(d) of the Exchange Act with respect to the
Company which discloses an intent to acquire control of the Company in a
transaction or series of transactions not approved by the Board.

        (h)   "Code" means the Internal Revenue Code of 1986, as amended, and
any successor statute and the regulations promulgated thereunder, as it or they
may be amended from time to time.

        (i)    "Committee" means the Compensation Committee of the Board, unless
the Board appoints another committee to administer the Plan.

        (j)    "Common Stock" means the $0.075 par value Common Stock of the
Company.

        (k)   "Company" means Tenet Healthcare Corporation, a Nevada
corporation.

        (l)    "Director" means a member of the Board of the Company who is not
an Employee or a former Employee who is receiving severance or retirement
benefits (other than under the Tenet Healthcare Corporation Amended and Restated
Supplemental Executive Retirement Plan, as it may be amended from time to time)
from the Company or any of its present or future Business Units.

        (m)  "Eligible Person" means an Employee, Director, advisor or
consultant of the Company or any of its present or future Business Units.

        (n)   "Employee" means any executive officer or other employee of the
Company, or of any of its present or future Business Units.

--------------------------------------------------------------------------------



        (o)   "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time or any successor statute.

        (p)   "Fair Market Value" means the closing price of a share of Common
Stock on the New York Stock Exchange on the date as of which fair market value
is to be determined or the actual sale price of the shares acquired upon
exercise if the shares are sold in a same day sale, or if no sales were made on
such date, the closing price of such shares on the New York Stock Exchange on
the next preceding date on which there were such sales.

        (q)   "Incentive Award" means an Option, Restricted Stock, an
Appreciation Right, a Performance Unit, a Restricted Unit, a Section 162(m)
Award or a cash bonus award granted under the Plan.

        (r)   "Incentive Stock Option" means an Option intended to qualify under
Section 422 of the Code and the Treasury regulations thereunder.

        (s)   "Option" means an Incentive Stock Option or a nonqualified stock
option.

        (t)    "Participant" means any Eligible Person selected to receive an
Incentive Award pursuant to Section 5.

        (u)   "Plan" means the Second Amended and Restated Tenet Healthcare
Corporation 2001 Stock Incentive Plan as set forth herein, as it has been or may
be amended and/or restated from time to time.

        (v)   "Performance Criterion" or "Performance Criteria" means any one or
more of the following performance measures, taken alone or in conjunction with
each other, each of which may be adjusted by the Committee to exclude the
before-tax or after-tax effects of any significant acquisitions or dispositions
not included in the calculations made in connection with setting the Performance
Criterion or Performance Criteria for the relevant Incentive Award:

        (1)   Basic or diluted earnings per share of common stock, which may be
calculated as (A) income calculated in accordance with Section 2(v)(4), divided
by (x) the weighted average number of shares, in the case of basic earnings per
share, and (y) the weighted average number of shares and shares equivalents of
common stock, in the case of diluted earnings per share, or (B) using a method
as may be specified by the Committee;

        (2)   Cash flow, which may be calculated or measured in a manner
specified by the Committee;

        (3)   Economic value added, which is after-tax operating profit less the
annual total cost of capital, which may be calculated or measured in a manner
specified by the Committee;

        (4)   Income, which may include, without limitation, net income and
operating income and may be calculated or measured (A) before or after income
taxes, including or excluding interest, depreciation and amortization, minority
interests, extraordinary items and other material non-recurring items,
discontinued operations, the cumulative effect of changes in accounting policies
and the effects of any tax law changes; or (B) using a method as may be
specified by the Committee;

        (5)   Quality of service and/or patient care, which may be measured by
(A) the extent to which the Company achieves pre-set quality objectives
including, without limitation, patient satisfaction objectives, or (B) a method
as may be specified by the Committee;

        (6)   Return measures (including, but not limited to, return on assets,
capital, equity, or sales), which may be calculated or measured in a manner
specified by the Committee; or

        (7)   The price of the Common Stock or the Company's preferred stock.
(including, but not limited to, growth measures and total shareholder return)
which may be calculated or measured in a manner specified by the Committee.

2

--------------------------------------------------------------------------------






        (w)  "Performance Goals" means the performance objectives with respect
to one Performance Criterion or two or more Performance Criteria established by
the Committee for the Company, a Business Unit or an individual for the purpose
of determining whether, and the extent to which, a Section 162(m) Award will be
awarded or paid.

        (x)   "Performance Unit" means a grant made under Section 10.

        (y)   "Person" means an individual, firm, corporation or other entity or
any successor to such entity, but "Person" shall not include the Company, any
subsidiary of the Company, any employee benefit plan or employee stock plan of
the Company, or any Person organized, appointed, established or holding Voting
Stock by, for or pursuant to the terms of such a plan or any Person who acquires
20% or more of the general voting power of the Company in a transaction or
series of transactions approved prior to such transaction or series of
transactions by the Board.

        (z)   "Restricted Stock" means an award of shares of Common Stock made
under Section 8.

        (aa) "Restricted Unit" means an award made under Section 11.

        (bb) "Section 162(m)" means Section 162(m) of the Code and regulations
and governmental interpretations thereunder.

        (cc) "Section 162(m) Award" means a grant of Options, Restricted Stock,
Performance Units or Restricted Units meeting the requirements of Code
Section 162(m).

        (dd) "Voting Stock" means shares of the Company's capital stock having
general voting power, with "voting power" meaning the power under ordinary
circumstances (and not merely upon the happening of a contingency) to vote in
the election of directors.

3.     Shares of Common Stock Subject to the Plan.

        (a)   Subject to the provisions of Section 3(d) and Section 14, the
aggregate number of shares of Common Stock that may be issued under the Plan is
40,000,000 shares of Common Stock.

        (b)   Notwithstanding anything in the Plan to the contrary, the
aggregate number of shares of Common Stock that may be issued to settle grants
of Restricted Stock, Appreciation Rights, Performance Units and Restricted Units
under the Plan shall not exceed 4,000,000 shares.

        (c)   The shares of Common Stock to be delivered under the Plan will be
made available, at the discretion of the Board or the Committee, either from
authorized but unissued shares of Common Stock or from previously issued shares
of Common Stock reacquired by the Company, including shares purchased on the
open market.

        (d)   If any share of Common Stock that is the subject of an Incentive
Award is not issued or transferred and ceases to be issuable or transferable for
any reason, such share of Common Stock will no longer be charged against the
limitations provided for in Section 3(a) and (b) and may again be made subject
to Incentive Awards. Shares as to which an Option has been surrendered in
connection with the exercise of a related Appreciation Right, however, will not
again be available for the grant of any further Incentive Awards. Incentive
Awards shall not be applied against the limitations provided for in Section 3(a)
and 3(b) to the extent they are paid out in cash and not in Common Stock.

4.     Administration of the Plan.

        (a)   The Plan will be administered by the Committee, which will consist
of two or more persons (1) who satisfy the requirements of a "Non-Employee
Director" for purposes of Rule 16b-3 under the Exchange Act, and (2) who satisfy
the requirements of an "outside director" for purposes of Section 162(m).

3

--------------------------------------------------------------------------------



        (b)   The Committee has and may exercise such powers and authority of
the Board as may be necessary or appropriate for the Committee to carry out its
functions as described in the Plan. The Committee has authority in its
discretion to determine the Eligible Persons to whom, and the time(s) at which,
Incentive Awards may be granted and the number of shares, units, or Appreciation
Rights subject to each Incentive Award. The Committee has authority to interpret
the Plan, to make determinations as to whether a Participant or a Director is
permanently and totally disabled, and to determine the terms and provisions of
Incentive Awards. The Committee has authority to make all other determinations
necessary or advisable for Plan administration and to prescribe and rescind
rules and regulations relating to the Plan. All interpretations, determinations,
and actions by the Committee will be final, conclusive, and binding upon all
parties.

        (c)   No member of the Board or the Committee will be liable for any
action or determination made in good faith by the Board or the Committee with
respect to the Plan or any Incentive Award under it.

5.     Eligibility.

        (a)   All Employees who have been determined by the Committee to be key
Employees and all consultants and advisors to the Company, or to any Business
Unit, present or future, that have been determined by the Committee to be key
consultants or advisors are eligible to receive Incentive Awards under the Plan;
provided, however, that only Employees who have been determined by the Committee
to be key Employees of the Company or any subsidiary corporation (within the
meaning of Section 424(f) of the Code) shall be eligible to receive Incentive
Stock Options under the Plan.

        (b)   All Directors are eligible to receive Options in accordance with
Section 7.

        (c)   No person will be eligible for the grant of any Incentive Stock
Option who owns or would own immediately after the grant of such Option,
directly or indirectly, stock possessing more than 10 percent of the total
combined voting power of all classes of stock of the Company or of any
subsidiary corporation (within the meaning of Section 424(f) of the Code). This
does not apply if, at the time such Incentive Stock Option is granted, the
Incentive Stock Option price is at least 110% of the Fair Market Value of the
Common Stock on the date of the grant. In this event, the Incentive Stock Option
is not exercisable after the expiration of five years from the date of grant.

        (d)   The Committee has authority, in its sole discretion, to determine
and designate from time to time those Eligible Persons who are to be granted
Incentive Awards, and the type and amount of Incentive Award to be granted. Each
Incentive Award will be evidenced by a written instrument and may include such
other terms and conditions consistent with the Plan as the Committee may
determine.

6.     Terms and Conditions of Options.

        (a)   The exercise price per share for each Option, including Options
granted to Directors under Section 7, will be at least equal to the Fair Market
Value of the Common Stock on the date of grant. Once an Option has been granted,
(i) the exercise price per share for that Option may not be reduced, and
(ii) that Option may not be cancelled and reissued, without shareholder
approval, except as provided in Section 14.

        (b)   Options shall vest and be exercised as determined by the
Committee, but in no event may an Option be exercisable after 10 years from the
date of grant.

4

--------------------------------------------------------------------------------




        (c)   The exercise price of an Option, including an Option granted to a
Director under Section 7, and any federal and state withholding obligation
resulting from the exercise of such Option, will be payable in full (1) upon
exercise, in cash, (2) by the Participant irrevocably authorizing a broker
approved in writing by the Company to sell shares of Common Stock acquired
through exercise of the Option and remitting to the Company a sufficient portion
of the sale proceeds to pay the entire exercise price and any federal and state
withholding resulting from such exercise (a "cashless exercise"); provided that,
notwithstanding anything in this Plan to the contrary, (A) the Company shall
issue such shares of Common Stock only at or after the time the Company receives
full payment for such shares, (B) the exercise price for such shares of Common
Stock will be due and payable to the Company no later than one business day
following the date on which the proceeds from the sale of the underlying shares
of Common Stock are received by the authorized broker, and (C) in no event will
the Company directly or indirectly extend or maintain credit, arrange for the
extension of credit or renew any extension of credit, in the form of a personal
loan or otherwise, in connection with a cashless exercise, (3) in the discretion
of the Committee, upon exercise, by the assignment and delivery to the Company
of shares of Common Stock owned by the Participant, or (4) by a combination of
any of the above. Any shares assigned and delivered to the Company in payment or
partial payment of the exercise price will be valued at the Fair Market Value on
the exercise date and shall be accompanied by an assignment separate from
certificate and any other document(s) reasonably requested by the Company.

        (d)   With respect to Incentive Stock Options granted under the Plan,
the aggregate Fair Market Value (determined as of the date the Incentive Stock
Option is granted) of the number of shares with respect to which Incentive Stock
Options are exercisable for the first time by an Employee during any calendar
year (under the Plan or any other plan of the Company or a subsidiary
corporation (within the meaning of Section 424(f) of the Code)) shall not exceed
one hundred thousand dollars ($100,000) or such other limit as may be set forth
in the Code.

        (e)   No fractional shares will be issued pursuant to the exercise of an
Option, including Options granted to Directors under Section 7, nor will any
cash payment be made in lieu of fractional shares.

        (f)    With respect to the exercise of an Option under the Plan, the
Participant may, in the discretion of the Committee, receive a replacement
Option under the Plan to purchase a number of shares of Common Stock equal to
the number of shares of Common Stock, if any, that the Participant delivered on
exercise of the Option, with a purchase price equal to the Fair Market Value on
the exercise date and with a term extending to the expiration date of the
original Option.

        (g)   All Incentive Stock Options shall be granted within 10 years from
the date this Plan is adopted or is approved by the shareholders, whichever is
earlier.

7.     Terms and Conditions of Options Granted to Directors.

        (a)   The Board shall determine in its discretion the Directors to whom,
and the time(s) at which, Options may be granted to Directors and the number of
shares subject to such Option grants.

        (b)   Each Option will be evidenced by a written instrument, which shall
include such terms and conditions consistent with this Plan as the Committee may
determine.

        (c)   Options granted to Directors shall vest as determined by the
Board, in its discretion, and may vest immediately upon grant.

5

--------------------------------------------------------------------------------




        (d)   A Director may make an election (i) upon being elected to the
Board, within 30 days from the date he/she is notified that he/she is eligible
to make the election, and (ii) between November 1 and December 15 of each year,
to convert all or a portion of his/her Annual Retainer for the following
calendar year into Options; provided, however, that at the time the Director
makes such an election, the Director meets the Company's stock ownership
guidelines for Directors established by the Board from time to time.

        (1)   Unless otherwise determined by the Board, on the day that a
Director who has elected to convert all or a portion of his/her Annual Retainer
into Options otherwise would have received payment of a portion of the Annual
Retainer, the Director shall receive a number of Options equal to (x) four times
the amount of the Annual Retainer to be converted into Options on such date
divided by (y) the Fair Market Value of the Common Stock on such date.

        (2)   Unless otherwise determined by the Board, Options granted under
this Section 7(d) shall vest immediately and shall have a term of ten years.

        (3)   A Director shall not transfer or otherwise dispose of the shares
acquired upon exercising an Option granted under this Section 7(d) earlier than
one year following the date of the exercise (except that a Director may dispose
of a number of shares sufficient to pay the exercise price and any taxes
withheld in connection with such exercise).

        (e)   If a non-executive Director is removed from office by the
Company's shareholders, is not nominated for reelection by the Board or is
nominated by the Board but is not reelected by the Company's shareholders, then
the Options granted hereunder will expire one year after the date of removal or
failure to be elected unless by their terms they expire sooner.

        (f)    If the Director retires at or after age 65, or retires prior to
age 65 with the consent of the Committee, the Options granted hereunder will
continue to vest, be exercisable and expire in accordance with their terms.

        (g)   If the Director dies or becomes permanently and totally disabled
while serving in such capacity, the Options granted hereunder will expire five
years after the date of death or permanent and total disability unless by their
terms they expire sooner.

        (h)   If the Director dies or becomes permanently and totally disabled
within the one-year period referred to in Section 7(e), the Options granted
hereunder will expire one year after the date of death or permanent and total
disability unless by their terms they expire sooner. If the Director dies or
becomes permanently and totally disabled within the five-year period referred to
in Section 7(g), the Options granted hereunder will expire upon the later of the
end of such five-year period or one year after the date of death or permanent
and total disability unless by their terms they expire sooner.

8.     Terms and Conditions of Restricted Stock.

        (a)   The Committee shall determine in its discretion the vesting period
and any additional restrictions and conditions for Restricted Stock.

        (b)   Restricted Stock shall consist of Common Stock and shall be
represented by stock certificates registered in the name of the Participant. The
Participant shall have all rights of a shareholder prior to the vesting of a
grant of Restricted Stock, including the right to vote the shares and receive
all dividends and other distributions paid or made with respect thereto.

        (c)   Unless otherwise determined by the Committee, Restricted Stock may
not be transferred, assigned or made subject to any encumbrance, pledge or
charge until such Restricted Stock has vested and any other restrictions or
conditions on such Restricted Stock are removed, have been satisfied or expire.

6

--------------------------------------------------------------------------------




        (d)   The certificates representing a grant of Restricted Stock will
remain in the physical custody of the Company until such Restricted Stock has
vested and any other restrictions or conditions on such Restricted Stock are
removed, have been satisfied or expire.

        (e)   The Committee may impose such other conditions on any Restricted
Stock granted pursuant to the Plan as it may deem advisable, including, without
limitation, restrictions under the Securities Act of 1933, as amended, under the
requirements of any stock exchange on which the Common Stock is then listed and
under any blue sky or other securities laws applicable to such Restricted Stock.

        (f)    Restricted Stock with vesting tied to a Performance Criterion or
Performance Criteria shall have a minimum vesting period of at least one year.
All other Restricted Stock shall have a minimum vesting period of at least three
years.

9.     Terms and Conditions of Appreciation Rights.

        (a)   The Committee may grant an Appreciation Right in connection with
or without relationship to an Option. An Appreciation Right granted with
relationship to an Option may be granted at the time the Option is granted or at
any time thereafter during the term of the Option.

        (b)   An Appreciation Right granted in connection with an Option will
entitle the holder, upon exercise, to surrender such Option or any portion
thereof, to the extent unexercised, with respect to the number of shares as to
which such Appreciation Right is exercised, and to receive payment of an amount
computed pursuant to Section 9(d). Such Option will cease to be exercisable to
the extent and when surrendered.

        (c)   Subject to Section 9(h), an Appreciation Right granted in
connection with an Option hereunder will be exercisable at such time or times,
and only to the extent, that a related Option is exercisable, will expire no
later than the related Option expires and will not be transferable except to the
extent that such related Option may be transferable.

        (d)   Upon the exercise of an Appreciation Right granted in connection
with an Option, the holder will be entitled to receive, at the Committee's
discretion, (1) a cash payment determined by multiplying (A) the difference
obtained by subtracting (i) the exercise price of the related Option from
(ii) the Fair Market Value of a share of Common Stock on the date of exercise of
such Appreciation Right, by (B) the number of shares as to which such
Appreciation Right is being exercised, or (2) a number of whole shares of Common
Stock determined by dividing (A) the dollar amount calculated in (1) above by
(B) the Fair Market Value of a share of Common Stock on the date of exercise of
such Appreciation Right.

        (e)   An Appreciation Right granted without relationship to an Option
will be exercisable for the period of time determined by the Committee, which
shall not exceed 10 years from the date of grant.

        (f)    An Appreciation Right granted without relationship to an Option
will specify the number of shares to which it relates and will entitle the
holder, upon exercise of the Appreciation Right, to receive, at the Committee's
discretion, (1) a cash payment of an amount determined by multiplying (A) the
difference obtained by subtracting (i) the amount assigned to the Appreciation
Right by the Committee on the date of grant (which shall not be less than the
Fair Market Value of a share of Common Stock on the date of grant) from (ii) the
Fair Market Value of a share of Common Stock on the date of exercise of such
Appreciation Right, by (B) the number of shares as to which such Appreciation
Right will have been exercised, or (2) a number of whole shares of Common Stock
determined by dividing (A) the dollar amount calculated in (1) above by (B) the
Fair Market Value of a share of Common Stock on the date of exercise of such
Appreciation Right.

7

--------------------------------------------------------------------------------




        (g)   At the time an Appreciation Right is granted, the Committee may
determine the maximum amount payable with respect to such Appreciation Right;
provided, however, that such maximum amount shall in no event be greater than
the amount determined in accordance with Section 9(d) or 9(f), as the case may
be.

        (h)   An Appreciation Right granted in connection with an Incentive
Stock Option may be exercised only when the market price of the Common Stock
subject to the Incentive Stock Option exceeds the exercise price set forth in
the Incentive Stock Option.

10.   Terms and Conditions of Performance Units.

        (a)   The value of Performance Units may be measured in whole or in part
by the value of shares of Common Stock, the performance of the Participant, the
performance of the Company or any Business Unit or any combination thereof. Such
Performance Unit shall be payable in cash and/or shares of Common Stock as
determined by the Committee.

        (b)   At the time of a Performance Unit grant, the Committee shall
determine a performance period applicable to the Performance Unit, one or more
Performance Goals to be achieved during the applicable performance period and a
schedule indicating the value of a Performance Unit at various levels of
performance relative to the Performance Goal(s). No performance period shall be
less than one year nor shall it exceed 10 years from the date of the grant. At
the end of the applicable performance period, the Committee shall determine the
extent to which a Performance Goal(s) have been attained in order to establish
the amount of cash payment to be made, or the number of shares of Common Stock
to be issued, if any. The number of shares of Common Stock issued upon
attainment of a Performance Goal(s) shall be determined by dividing the value of
the Performance Unit by the Fair Market Value of a share of Common Stock on the
date such payment is to be made.

        (c)   The Performance Goals applicable to a Performance Unit grant may
be subject to such later revisions as the Committee shall deem appropriate to
reflect significant unforeseen events such as changes in laws, regulations or
accounting practices, or unusual or nonrecurring items or occurrences.

        (d)   Performance Units shall be subject to such other restrictions and
conditions as the Committee shall determine.

11.   Terms and Conditions of Restricted Units.

        (a)   Restricted Units may be granted under the Plan based on a
Participant's continued employment with the Company. Such Restricted Unit shall
be payable in cash and/or shares of Common Stock as determined by the Committee.

        (b)   At the time a Restricted Unit is granted, the Committee shall
determine the vesting period. No vesting period shall be less than three years
nor greater than 10 years from the date of the grant. The Committee may
establish a maximum value for a Restricted Unit at the time of grant.

        (c)   If the Restricted Unit is payable in cash, a cash amount
equivalent in value to the Fair Market Value of one share of Common Stock on the
last day of the vesting period, subject to any maximum value determined by the
Committee at the time of grant, shall be paid with respect to each such
Restricted Unit granted to a Participant. If the Restricted Unit is payable in
shares of Common Stock, one share of Common Stock, subject to any maximum value
determined by the Committee at the time of grant, shall be issued with respect
to each such Restricted Unit granted to the Participant.

        (d)   A Restricted Unit grant may be made subject to such later
revisions as the Committee shall deem appropriate to reflect significant
unforeseen events such as changes in laws, regulations or accounting practices,
or unusual or nonrecurring items or occurrences.

8

--------------------------------------------------------------------------------




        (e)   Restricted Units shall be subject to such other restrictions and
conditions as the Committee shall determine.

12.   Section 162(m) Awards.

        Without limiting the generality of the foregoing, Restricted Stock,
Performance Units and Restricted Units referred to in Sections 8, 10 and 11,
respectively, may be granted as awards that satisfy the additional requirements
of this Section 12 so as to qualify for exemption as "performance-based
compensation" within the meaning of Section 162(m). Any such award shall be
designated as a Section 162(m) Award at the time of grant.

        (a)   Eligible Class. The eligible class of persons for Section 162(m)
Awards shall be all Eligible Persons.

        (b)   Performance Goals. A Participant's right to receive any payment
with respect to an Incentive Award designated as a Section 162(m) Award shall be
determined by the degree Performance Goal(s) is/are achieved. The specific
Performance Goal(s) with respect to a Section 162(m) Award must be established
by the Committee in accordance with Section 162(m). Notwithstanding anything in
the Plan to the contrary (other than Section 14(d)), as and to the extent
required by Section 162(m), the Performance Goal(s) must state, in terms of an
objective formula or standard, the method of computing the amount of
compensation payable to the Participant if the Performance Goal(s) is attained,
and must not allow the Committee nor the Board to use its discretion to increase
the amount of compensation payable that otherwise would be due upon attainment
of the Performance Goal(s).

        (c)   Committee Certification. Before any Section 162(m) Award is paid
to a Participant, the Committee must certify in writing (by resolution or
otherwise) that the applicable Performance Goal(s) and any other material terms
of the Section 162(m) Award were satisfied; provided, however, that a
Section 162(m) Award may be paid without regard to the satisfaction of the
applicable Performance Goal(s) (and the requirements of Section 162(m)) in the
event of a Change in Control as provided in Section 14(d).

        (d)   Terms And Conditions of Awards; Committee Discretion to Reduce
Awards. The Committee shall have discretion to determine the conditions,
restrictions or other limitations, in accordance with the terms of this Plan and
Section 162(m), on the payment of individual Section 162(m) Awards. Unless
otherwise provided in a Section 162(m) Award agreement, the Committee reserves
the right to reduce the amount otherwise payable under a Section 162(m) Award on
any basis (including the Committee's discretion).

        (e)   Adjustments For Material Changes. As and to the extent permitted
by Section 162(m), in the event of (1) a change in corporate capitalization, a
corporate transaction or a complete or partial corporate liquidation, or (2) any
extraordinary gain or loss or other event that is treated for accounting
purposes as an extraordinary item under generally accepted accounting
principles, or (3) any material change in accounting policies or practices
affecting the Company and/or the Performance Goal(s), then, to the extent any of
the foregoing events was not anticipated at the time the Performance Goal(s) was
established, the Committee may make adjustments to the Performance Goal(s),
based solely on objective criteria, so as to neutralize the effect of the event
on the applicable Section 162(m) Award.

9

--------------------------------------------------------------------------------




        (f)    Interpretation. It is the intent of the Company that the
Section 162(m) Awards satisfy, and be interpreted in a manner that satisfy, the
applicable requirements of Section 162(m), including the requirements for
performance-based compensation under Section 162(m)(4)(C), so that the Company's
tax deduction for remuneration in respect of such an award for services
performed by employees of the Company who are subject to Section 162(m) is not
disallowed in whole or in part by the operation of such Code section. If any
provision of this Plan otherwise would frustrate or conflict with the intent
expressed in this Section 12, that provision, to the extent possible, shall be
interpreted and deemed amended so as to avoid such conflict. To the extent of
any remaining irreconcilable conflict with such intent, such provision shall be
deemed void as applicable to such employees with respect to whom such conflict
exists. Nothing herein shall be interpreted so as to preclude any Eligible
Person from receiving an award that is not a Section 162(m) Award.

13.   Limits on Awards.

        The maximum number of shares of Common Stock or stock units underlying
Incentive Awards that may be granted to any Eligible Person during any period of
five consecutive fiscal years of the Company, beginning with fiscal year 2002,
shall not exceed an average of 1,000,000 shares per year, either individually or
in the aggregate, with respect to all such types of awards, with such number of
shares subject to adjustment on the same basis as provided in Section 14. To the
extent required by Section 162(m), awards subject to the foregoing limit that
are cancelled shall not again be available for grant under this limit. The
maximum dollar amount of cash compensation in respect of Performance Units that
may be paid to any Eligible Person during any period of five consecutive fiscal
years of the Company, beginning with fiscal year 2002, shall not exceed an
annual average of $5,000,000.

14.   Adjustment Provisions.

        (a)   Subject to Section 14(b), if the outstanding shares of Common
Stock of the Company are increased, decreased, or exchanged for a different
number or kind of shares or other securities, or if additional shares or new or
different shares or other securities are distributed with respect to such shares
of Common Stock, through merger, consolidation, spin off, sale of all or
substantially all the property of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
distribution with respect to such shares of Common Stock, or other securities,
the Committee may make an appropriate and proportionate adjustment in (1) the
maximum number and kind of shares provided in Section 3, (2) the maximum number
and kind of shares provided in Section 13, (3) the number and kind of shares,
units, or other securities subject to then-outstanding Incentive Awards, and
(4) the exercise or other price for each share or unit subject to
then-outstanding Incentive Awards without change in the aggregate purchase price
or value as to which such Incentive Awards remain exercisable or subject to
restrictions.

        (b)   Notwithstanding the provisions of Section 14(a), upon dissolution
or liquidation of the Company or upon a reorganization, merger, or consolidation
of the Company with one or more corporations as a result of which the Company is
not the surviving corporation or survives as a subsidiary of another
corporation, or upon the sale of all or substantially all the property of the
Company, all Incentive Awards then outstanding under the Plan will be fully
vested and exercisable and all restrictions will immediately cease, unless
provisions are made in connection with such transaction for the continuance of
the Plan or the assumption or the substitution for such Incentive Awards of new
incentive awards covering the stock of a successor corporation, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices.

        (c)   Adjustments under Sections 14(a) and (b) will be made by the
Committee, whose determination as to what adjustments will be made and the
extent thereof will be final, binding and conclusive. No fractional interest
will be issued under the Plan on account of any such adjustments.

10

--------------------------------------------------------------------------------




        (d)   Notwithstanding any provision herein to the contrary, in the event
a Change of Control occurs, (1) all Options held by Directors will be fully
vested and any restrictions upon exercise in Section 7 will immediately cease,
and (2) the Committee may, in its sole discretion, without obtaining shareholder
approval, take any one or more of the following actions with respect to all
Participants other than Directors:

        (A)  Accelerate the vesting and/or performance periods of, or where
applicable make fully payable, any outstanding Incentive Awards;

        (B)  Determine that all or any portion of conditions and/or restrictions
associated with any Incentive Award have been met;

        (C)  Grant a cash bonus award to any of the holders of outstanding
Options, except the holders of outstanding Options that meet the requirements of
Section 162(m);

        (D)  Grant Appreciation Rights to holders of outstanding Options;

        (E)  Pay cash to any or all Option holders in exchange for the
cancellation of their outstanding Options;

        (F)  Make any other adjustments or amendments to the Plan and
outstanding Incentive Awards and substitute new Incentive Awards.

15.   General Provisions.

        (a)   Nothing in the Plan or in any instrument executed pursuant to the
Plan will confer upon any Participant who is an Employee, Director, consultant
or advisor any right to continue in the employ or service of the Company or any
of its subsidiaries or affect the right of the Company to terminate the
employment of any Employee, terminate the consulting or advisory services of any
Participant at any time with or without cause, or the right of the Company's
shareholders to remove any Director from office in accordance with the Company's
Bylaws.

        (b)   No shares of Common Stock will be issued or transferred pursuant
to an Incentive Award unless and until all then-applicable requirements imposed
by federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any stock exchanges upon which
the Common Stock may be listed, have been fully met. As a condition precedent to
the issuance of shares pursuant to the grant or exercise of an Incentive Award,
the Company may require the Participant to take any reasonable action to meet
such requirements.

        (c)   No Participant and no beneficiary or other person claiming under
or through such Participant will have any right, title or interest in or to any
shares of Common Stock allocated or reserved under the Plan or subject to any
Incentive Award except as to such shares of Common Stock, if any, that have been
issued or transferred to such Participant.

        (d)   The Company shall have the right to deduct from any settlement,
including the delivery or vesting of Incentive Awards, made under the Plan any
federal, state or local taxes of any kind required by law to be withheld with
respect to such payments or take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
With respect to an Incentive Award, the Committee may, in its discretion, permit
the Participant to satisfy, in whole or in part, any tax withholding obligation
which may arise in connection with the exercise of the Incentive Award by
electing to have the Company withhold shares of Common Stock having a Fair
Market Value equal to the amount of the tax withholding.

11

--------------------------------------------------------------------------------




        (e)   Except with the prior written consent of the Committee, Incentive
Awards granted under the Plan, shall not be transferable other than (1) by will
or the laws of descent and distribution, (2) pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act, or the rules thereunder, or (3) by gift, and not for value,
during the Participant's lifetime to a revocable trust that has the same
taxpayer identification number as the Participant and of which the Participant
is the trustee, but only if such gift (A) would not result in the Company losing
all or any part of the tax deduction to which it would be entitled, (B) does not
otherwise adversely affect the interests of the Company as determined by the
Committee, and (C) complies with all rules and regulations regarding such gifts
established by the Company from time to time. The Committee in its own
discretion may permit other transfers of Incentive Awards and may establish
guidelines pursuant to which other transfers will be permissible.

        (f)    The forms of Incentive Awards granted under the Plan may contain
such other provisions as the Committee may deem advisable.

16.   Termination of Incentive Awards

        (a)   Unless otherwise determined by the Committee, an Appreciation
Right or an Option held by a person who was an Employee at the time such
Appreciation Right or Option was granted will expire immediately if and when
such person ceases to be an Employee, except as follows:

        (1)   If the employment of an Employee is terminated by the Company
other than for cause, for which the Company will be the sole judge, then the
Appreciation Rights and Options will expire three months thereafter unless by
their terms they expire sooner. During said period, the Appreciation Rights and
Options may be exercised in accordance with their terms, but only to the extent
exercisable on the date of termination of employment.

        (2)   If the Employee retires at normal retirement age as determined by
the Company from time to time, retires with the consent of the Company at an
earlier date or becomes permanently and totally disabled, as determined by the
Committee, while employed by the Company, the Appreciation Rights and Options of
the Employee will continue to vest, be exercisable and expire in accordance with
their terms.

        (3)   If an Employee dies while employed by the Company, the
Appreciation Rights and Options of the Employee will become fully exercisable as
of the date of death and will expire three years after the date of death unless
by their terms they expire sooner. If the Employee dies or becomes permanently
and totally disabled as determined by the Committee within the three months
referred to in subparagraph (1) above, the Appreciation Rights and Options will
become fully exercisable as of the date of death or such permanent disability
and will expire, in the case of death, one year after the date of such death. In
the case of permanent and total disability such Options and Appreciation Rights
will expire in accordance with their terms. If the Employee dies or becomes
permanently and totally disabled as determined by the Committee subsequent to
the time the Employee retires at normal retirement age or retires with the
consent of the Company at an earlier date, the Appreciation Rights and Options
will fully vest as of the date of death or permanent and total disability and
will expire, in the case of death, one year after the date of death. In the case
of permanent and total disability, such Appreciation Rights and Options will
expire in accordance with their terms.

12

--------------------------------------------------------------------------------






        (b)   Unless otherwise determined by the Committee, in the event an
Employee who holds Restricted Stock, Performance Units or Restricted Units
(including any such award designated as a Section 162(m) Award) ceases to be an
Employee, all such Restricted Stock, Performance Units or Restricted Units
subject to restrictions at the time his/her employment terminates will expire,
terminate and be cancelled except as follows:

        (1)   In the event the holder of Restricted Stock or Restricted Units
ceases to be an Employee due to death, all such Restricted Stock or Restricted
Units subject to restrictions at the time his/her employment terminates will no
longer be subject to said restrictions.

        (2)   If an Employee retires at normal retirement age as determined by
the Company from time to time or retires with the consent of the Company at an
earlier date or becomes permanently and totally disabled as determined by the
Committee, all such Restricted Stock, Performance Units or Restricted Units will
continue to vest over the applicable vesting or performance period provided that
during these periods such Employee does not engage in or assist any business
that the Company, in its sole discretion, determines to be in competition with
any business conducted by the Company or any of its Business Units.

        (3)   In the event a holder of Performance Units ceases to be an
Employee prior to the end of a performance period applicable thereto, the
Committee in its sole discretion shall determine whether to make any payment to
the Participant in respect of such Performance Unit and the timing of such
payment, if any.

        (c)   Unless otherwise determined by the Committee, in the event the
engagement by the Company of a Participant who is an advisor or consultant, but
not an Employee or Director, ceases for any reason (whether terminated by the
Company or the Participant), the Participant's unvested Appreciation Rights or
Options shall not vest and the Participant's unexercised but vested Appreciation
Rights or Options will expire and become unexercisable 90 days after
termination. The Participant's Restricted Stock, Performance Units or Restricted
Units subject to restrictions at the time the engagement ceases will expire,
terminate and be cancelled

        (d)   The Committee in its sole discretion may determine that any
Participant who is on leave of absence for any reason will be considered as
still in the employ or service of the Company with respect to any Incentive
Award; provided, however, that such Participant's rights to such Incentive Award
during a leave of absence will be limited to the extent to which such Incentive
Aware was earned or vested at the commencement of such leave of absence.

17.   Amendment and Termination

        (a)   The Committee shall have the power, in its discretion, to amend,
suspend or terminate the Plan at any time. The Committee may not make amendments
to the Plan that increase the benefits available under the Plan in any material
respect, including, without limitation, (1) amending the provisions of
Section 6(a), (2) increasing the number of shares of Common Stock that may be
issued, transferred or exercised pursuant to Incentive Awards under the Plan, or
(3) changing the types or terms of Incentive Awards that may be made under the
Plan, without the approval of the shareholders of the Company.

        (b)   Subject to Section 6(a), the Committee, with the consent of a
Participant, may make such modifications in the terms and conditions of an
Incentive Award as it deems advisable. Notwithstanding the foregoing, only the
Board, with the consent of a Director, may make modifications in the terms and
conditions of an Option granted to a Director.

        (c)   No amendment, suspension or termination of the Plan will, without
the consent of the Participant, alter, terminate, impair or adversely affect any
right or obligation under any Incentive Award previously granted under the Plan.

13

--------------------------------------------------------------------------------




18.   Effective Date of the Plan and Duration of the Plan.

        This Plan will become effective upon adoption by the Board subject to
approval by the holders of a majority of the shares which are represented in
person or by proxy and entitled to vote on the subject at the Annual Meeting of
Shareholders of the Company to be held on October 10, 2001 (or on such other
date as may be determined by the Board). Unless previously terminated, the Plan
will terminate on October 10, 2011, except with respect to Incentive Awards then
outstanding.

14

--------------------------------------------------------------------------------





QuickLinks


SECOND AMENDED AND RESTATED TENET HEALTHCARE CORPORATION 2001 STOCK INCENTIVE
PLAN
